PER CURIAM.
These actions are for breach of contract against Charles R. McCormick Lumber Company of Delaware and Charles R. McCormick & Co., a California corporation. The affidavits interposed a defense that the actions abated as against the California corporation, because it was dissolved and had no legal existence at the time the actions were commenced. On motions duly made, this defense was sustained. Orders were entered, and thereupon these writs were sued out.
Motions are made to dismiss the writs of error because of lack of jurisdiction to review them. Section 128 of the Judicial Code (28 USCA § 225) grants jurisdiction to this court in the exercise of appellate jurisdiction to review by appeal or writ of error final decisions of the district court. The orders entered below are not final dispositions of the cases as between all parties, and these writs of error cannot be maintained. Hohorst v. Hamburg American Packet Co., 148 U. S. 262, 13 S. Ct. 590, 37 L. Ed. 443; Bank of Rondout v. Smith, 156 U. S. 330, 15 S. Ct. 358, 39 L. Ed. 441; Arnold v. Guimarin, 263 U. S. 427, 44 S. Ct. 144, 68 L. Ed. 371; Stromberg Motor Devices Co. v. Arnson et al. (C. C. A.) 239 F. 891; Menge v. Warriner (C. C. A.) 120 F. 816.
The writs of error are dismissed.